DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1,5 and 9-11 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,6 and 8 of U.S. Patent No. 10683043 (043) from now on. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 in the current application is within claim 1 of Patent 043;
Claim 5 in the current application is within claim 1 of Patent 043;
Claim 9 in the current application is similar to claim 5 of Patent 043;
Claim 10 in the current application is similar to claim 6 of Patent 043;
Claim 11 in the current application is similar to claim 8 of Patent 043.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 



Claim 1,4 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloodworth (US 2007/0069500). 
Blood worth discloses a platform trailer comprising: 
a forward end and a rear end spaced apart from each other along a longitudinal axis (see figure 2); 
a cargo supporting platform (see Para. 0018) that extends between said forward end and said 
rear end and including left and right laterally spaced-apart sides; 
a chassis supporting said platform, said chassis comprising first and second beams (38) that 
extend parallel to said longitudinal axis, said first and second beams each comprising a first height H1 (middle of the trailer where it is thicker); 
at least one axle assembly (see figure 2) connected to said chassis and comprising left and right 
rotatable wheel and tire assemblies (44); 
said trailer comprising a neck region (front of the trailer) where said first and second beams 
each comprise a second height H2 (as seen in figure 2) that is less than of said first height H1; 
said trailer further comprising a neck reinforcement structure located in said neck region, said 
neck reinforcement structure comprising: 
a first beam reinforcement structure (28, front one) located adjacent an inner side of said first 
beam that is oriented toward said second beam; 
a second beam reinforcement structure (28, rear one behind the king pin) located adjacent an 
inner side of said second beam that is oriented toward said first beam; 
a plurality of internal cross members (26) that extend between and interconnect said first and 

a fifth wheel plate (24, see figure 4) connected to both said first and second beams; 
said platform trailer further comprising a kingpin (20) located in said neck region and adapted to 
be engaged by an associated tractor fifth wheel (see figure 1), wherein said second height H2 of said first and second beams is measured at an axial location along said longitudinal axis where said kingpin is located (see figure 2).
Bloodworth does not mention that the height H2 is less than 25% of height H1. 
However, a person of ordinary skill in the art would find it obvious to modify the second height 
so as to be either smaller or bigger than what was shown by Bloodworth, in order to be able to alter the strength of the neck area of the trailer; also, the ranges between the first height and the second height can be found to be non-critical, wherein a person of ordinary skill in the art can find the optimum range between the heights through routine experimentation or through experimental designs; in the instant case, Bloodworth could adjust the height difference to fit an specific utility of the trailer or an specific design.
Regarding claim 4, the first beam (38) height H1 is a maximum height defined by the first 
and second beams.
Regarding claims 11-13, a person of ordinary skill in the art would find it obvious to alter the
material of which the beams, the reinforcement structures and the cross members are made, wherein, the beams, the reinforcement structures and the cross members can be made of a readily accessible metal such as steel, aluminum, stainless steel, recycled metal, etc. in order to be able to adjust the composition of the trailer, or to reduce weight and enhance firmness and longevity.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blood worth in view of Carr (US 5242185). 

It would have been obvious for one of ordinary skill in the art to modify the fifth wheel plate of Vandenberg by having a bifurcated tail portion, in order to serve as a stress reducer (see Carr Col. 3, lines 66-68).
Regarding claim 3, wherein the first and second tail portions of the fifth wheel plate each extend axially rearward from the main portion of the fifth wheel plate toward the rear end of the trailer to at least an axial location where the first and second beams define a height that is at least equal to the first height H1.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                          


/TONY H WINNER/Primary Examiner, Art Unit 3611